Citation Nr: 1234954	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  11-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2012, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

In April 2012, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center in Washington, DC, for further action.  The matter has been returned for further appellate consideration. 

In an August 2012 rating decision, the RO granted an increased rating, from 10 to 30 percent disabling, for the Veteran's PTSD, effective the September 22, 2009, date of service connection.  Because a disability rating of 30 percent does not represent the maximum rating available for PTSD, the issue is still on appeal and is identified as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  Since the September 22, 2009, effective date of service connection, the Veteran's PTSD has been manifested primarily by depression, anxiety, difficulty controlling anger, irritability, insomnia with nightmares, hypervigilance, intrusive thoughts and memories, occasional panic attacks, social avoidance, and some difficulty with short term memory; such symptoms most closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

2.  At no point during the period did the Veteran's PTSD more nearly approximate occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assigned initial rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a September 2009 letter.  Dingess/Hartman, 19 Vet. App. at 478.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examinations in June 2010, June 2011, and June 2012.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, the RO has substantially complied with the Board's April 2012 remand instructions.  The RO obtained outstanding VA medical records related to the Veteran's PTSD from the Eastern Colorado VA Health Care System, dated from September 22, 2011, to the present and pertinent VA treatment records from the Colorado Springs outpatient clinic.  The RO also provided the June 2012 VA examination; as noted above, this examination was adequate because, along with the record as a whole, it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise.  Under these circumstances, the Board finds that there has been substantial compliance with the April 2012 remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the March 2012 Board personal hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Colorado Division of Veterans Affairs, and the VLJ and representative asked questions focused on the nature and severity of the disability in question.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to where and how often the Veteran was currently receiving mental health treatment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's PTSD is currently rated as 30 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  DC 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board has reviewed private treatment records received by VA dated from April 1997 to May 2009 reflecting mental health treatment, although such treatment records predate the September 22, 2009, date of service connection for PTSD.  Such records reflect symptoms of depression, intermittent insomnia, anger, anxiety, and irritability, improved with medication, and largely related to a 1993 work-related injury, with no suicidal ideation.  A May 2009 treatment record reflects that the Veteran was having more difficulty controlling anger, and when angered was more explosive.  He described an incident in which he thought of getting his gun while in a fight with his wife, but had agreed to get rid of his gun by giving it to his son.  The Veteran's medication was noted to be changed, and the Veteran agreed to consider anger counseling if he had more explosive episodes.

September 2009 VA medical records reflect mental health treatment.  On consult with a VA social worker on September 9, the Veteran reported the symptoms of trouble sleeping, hypervigilance, intrusive thoughts and memories, flashbacks, reliving traumatic events, irritability, avoidance of reminders, and numbing.  The Veteran denied current thoughts of harming himself or homicidal or violent ideation.  It was noted that the Veteran had been advised to keep weapons unavailable, especially during times of emotional stress, and the Veteran reported that he stopped drinking in 1976.  Mental status examination revealed that the Veteran was oriented, grooming was appropriate, mood dysphoric and thought process normal and coherent with no unusual thought content.  There was no perceptual disturbance, insight and judgment were good, and memory was intact.  The diagnosis was PTSD and depression, and the Veteran was assigned a Global Assessment of Functioning (GAF) score of 50.  

During a consult with a VA psychiatrist on September 16, 2009, the Veteran reported that he had a gun and almost killed himself, but that his wife had made him get rid of his gun, and insomnia with nightmares, although he had recently been placed on oxygen, which somewhat helped his mood and sleep.  He was noted to be committed to his wife and two children, with positive social supports in place, and a strong sense of responsibility for family and future orientation of plans.  He was noted to have had positive coping skills, to clearly have benefitted from psychiatric care, and be able to use insight.  On mental status examination, grooming was neat and appropriate, mood was fairly good, he had full range of affect, and thoughts were organized and focused to questions.  There was no evidence of any psychosis or severe mood disorder, and he denied suicidal or homicidal ideation as well as prior rehearsals, gestures, or attempts.  The diagnosis was PTSD and depression, adequately treated but with some residual issues, and the Veteran's assigned GAF score was 60.

The report of a June 2010 VA examination reflects that the Veteran denied difficulty completing activities of daily living, but socially having no friends because he was too loud and involved in frequent arguments, and that his hobbies included model airplanes and crossword puzzles.  He denied difficulty falling or staying asleep as long as he was taking medications, but inability to sleep if he forgot his medication.  He reported nightmares approximately four to five times per week pertaining to someone being after him with a gun.  He stated that he experienced intrusive thoughts when he was not busy, but not every day, and that he had anger problems, was easily angered, and had blown up at his neighbor recently.  He denied physical aggression but was angry daily, avoided crowds, and was choosy with his friends.  He was bothered by the sound of loud noises and reportedly felt nervous all the time.  The Veteran also reported experiencing suicidal ideation and attempting suicide in June or July 2009, and having a gun, but planning not to kill himself.  He denied current suicidal ideation, and reported that he had gun and if he did become suicidal again, he planned to shoot himself.  He stated that his wife did not know that he had a gun, but that he had no intention of using it at the time and denied homicidal ideation.  He denied missing any days of work or being late for work because of his symptoms, and that his symptoms impacted his relationships because his wife slept in another room, and he was irritable with people and could not maintain friendships because he was easily angered.

On mental status examination, he appeared on time and casually dressed in clean clothing, with mild body odor.  His attitude toward the interview was mostly calm and cooperative, and he appeared to be providing a mostly genuine representation of his symptoms, with no unusual movement or psychomotor changes observed.  His speech proceeded at a normal rate, tone, and volume, and pressure, and his affect was in the normal range.  His mood was irritable, and thought processes were goal-directed and logical.  There was no evidence of hallucinations, delusions, obsession, compulsions or phobias observed during the interview.  He was oriented to day, place, and time, and memory was grossly intact.  His capacity for abstract thought was in normal range, and insight and judgment appeared to be fair.  The examining psychologist opined that due to the Veteran's diagnosed PTSD, he was able to maintain activities of daily living including personal hygiene, his symptoms were intermittent, he had had problems with substance abuse in the past but denied current problems, and he was in treatment and somewhat responded to it.  The examiner noted that thought processes and communications were not impaired, but social functioning and employment were impaired.  The assigned GAF score was 62, and the examiner commented that there were PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The report of a June 2011 VA examination reflects that the Veteran reported bad memories, daily problems with life, and getting frustrated and upset easily, but that such symptoms were mild and lasted for a few minutes or hour at a time.  It was noted that the Veteran had not had any previous hospitalizations due to a psychiatric condition, and had not been employed since 1995 due to a workplace injury.  It was also noted that the Veteran had no legal history, had been married for 51 years with two children and two grandchildren and got along well with them all but did not socialize, and had no history of suicide attempts or assaultiveness.  The Veteran reported intrusive thoughts, dreams of service, and reexperiencing trauma, but that the severity of such symptoms was mild.

On mental status examination, it was noted that the Veteran had no impairment of thought process or communication, no delusions or hallucinations, no inappropriate behavior, and no suicidal or homicidal thoughts or intent.  He was able to maintain minimal personal hygiene and other basic activities of daily living, was normally oriented, and had no memory loss or impairment or any obsessive ritualistic behavior that interfered with routine activities.  He had no irrelevant, illogical or obscure speech patterns and no panic attacks, but had daily, mild to moderate depression with social withdrawal.  He also had daily mild anxiety that manifested by irritability.  He did not have impaired impulse control, but had nightly sleep impairment due to sleep apnea, and slept well with a continuous positive airway pressure (CPAP) machine.  The Veteran had abused alcohol in the past, but had not in the last 15 years. 

The examining psychologist commented that the Veteran's depression and anxiety were primarily due to chronic pain disorder, and intrusive thoughts were due to PTSD, and his current GAF assigned was 60.  The examiner opined there was reduced reliability and productivity due to PTSD, and that the Veteran's PTSD symptoms of intrusive thoughts did not impair function but impaired quality of life. 

A July 2011 VA treatment record reflects that the Veteran called to say that he needed to increase his antidepressant and that he was still having nightmares.  It was noted that his medication was increased.

August 2011 to March 2012 monthly psychotherapy sessions, conducted by a VA clinical nurse specialist, reflect that the Veteran and his wife were concerned because he had a short fuse, shouted out at night, and continued to have nightmares nearly every night.  The Veteran reported that he and his wife slept separately because he fought in his sleep.  It was noted that his medication was increased during this period, and that he had been in group therapy, both of which helped.  During these sessions, his assigned GAF score was 46.

During the Veteran's March 2012 Board hearing, his wife testified that he suffered nightmares and that they could no longer sleep in the same bed any more due to them, and that they did not have much of a social life due to the Veteran's avoidance of other people.  The Veteran testified that he had a very short fuse and became angry easily.  He also stated that he talked about suicide at one point and took a gun into the woods all day, which he had done two or three times over his lifetime.  

The report of a June 2012 VA examination reflects that the Veteran reported not being able to name any hobbies or close friends, and that he had been a loner for many years.  He reported continuing to suffer hyperarousal, reexperiencing traumatic events, avoidance behaviors of PTSD, and using medication to help him fall asleep but still waking up multiple times in the middle of the night.  He had frequent nightmares, survival guilt, and occasional screaming at night from nightmares, although nightmares were not as frequent then as they had been in the past.  He described his anxiety level as terrible, and stated that he could have an explosive temper and would yell at his wife and feel guilty afterwards.  He also reported a history of panic symptoms that had decreased in frequency over the years and occurred on occasion now.  He stated that, if upset, he may start to stutter, feel tachycardia and sweat, and that this made him want to get into a fight and release negative feelings of tension, but that current medications had helped somewhat with these symptoms.  He avoided military stimuli, continued to feel moderate level depression, but felt medications had helped somewhat with depression, although the dosage was recently increased.  His wife reported that medication helped with his temper.  The Veteran stated that his depression tended to come and go in intensity.  His energy and interest levels were generally low.  He denied current thoughts of suicide, but believed that he had last briefly thought about it five years before.

The Veteran was administered the Patient Health Questionnaire (PHQ-9) depression screen and his score indicated a moderate to severe level of depression.  On mental status examination, the Veteran was neatly dressed, made good eye contact, and was generally polite, cooperative and soft spoken.  He was noticeably fidgety and restless with psychomotor activity, and stated that he was unaccustomed to sitting for very long.  His thought processes were goal-directed with no events of circumstantiality, tangentiality, internal preoccupation, or paranoia.  His current mood was mildly dysphoric, and his affect was generally reserved and appropriate.  He denied suicidal or homicidal ideation, intent, or plan, as well as hallucinations.  His score on the Saint Louis University Mental Status (SLUMS) examination was 21/30, and he appeared to have some difficulty relating to short term memory and reduced hearing, which both influenced his performance that day.  The examining psychiatrist opined that the Veteran appeared to have suffered moderate level depression for a number of years, and that this was at least as likely as not caused by or related to his PTSD.  

The examiner stated that he was able to maintain activities of daily living including personal hygiene, that there had been no significant worsening of his condition since his last VA examination, and that his symptoms had been continuous.  There was no inappropriate behavior described other than some verbal aggressiveness with his wife, and he was in treatment and had responded somewhat to it.  His thought processes and communication were not significantly impaired at that time, his social functioning had been impaired for many years, and he was primarily isolative due to avoidance behaviors from PTSD.  The diagnosis was PTSD, chronic and moderate, and GAF score assigned was 54, which was noted to indicate moderate level symptoms.  With respect to severity, the examiner stated that, due to his PTSD and related depression and alcohol dependence in remission, the Veteran showed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with routine behavior and self-care and conversation normal, due to symptoms of depressed mood, chronic anxiety, some suspiciousness, panic attacks occurring on an infrequent basis, chronic sleep impairment, and mild memory loss.  It was noted that the Veteran required continuous medications.  It was also noted that the Veteran retained the cognitive and emotional capacity to sustain work tasks, but had a history and showed chronic symptoms of avoidance and irritability due to PTSD, which implied he would do best in settings in which he had limited contact with the public and loose supervision.  

Considering the pertinent evidence in light of the governing legal authority, the claim for a higher initial rating must be denied.  Based on the evidence of record, the Veteran's service-connected PTSD has not warrant an initial rating greater than 30 percent at any time since the September 22, 2009, effective date of service connection.  

At the outset, in addition to PTSD, the medical evidence reflects other psychiatric diagnoses such as chronic pain disorder and depression.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As it has not been established that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, all of his psychiatric symptoms have been considered in evaluating his service-connected PTSD.

The record reflects that, since the September 22, 2009, effective date of service connection, the Veteran's PTSD has been manifested primarily by depression, anxiety, anger and difficulty controlling anger, irritability, insomnia with nightmares such that he and his wife were no longer able to sleep in the same room, hypervigilance, intrusive thoughts and memories, occasional panic attacks, social avoidance, and some difficulty with short term memory.  Such symptoms most closely approximate the criteria for a 30 percent rating under DC 9411, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  On June 2012 VA examination, the Veteran was assessed as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with routine behavior and self-care and conversation normal, due to symptoms of depressed mood, chronic anxiety, some suspiciousness, panic attacks occurring on an infrequent basis, chronic sleep impairment, and mild memory loss.

The record does not reflect that the Veteran's PTSD has approximated the criteria for a rating of 50 percent or higher.  The Veteran's affect and speech have consistently been noted to be appropriate and normal, judgment has been fair or good, and difficulty in understanding complex commands or with abstract thinking has not been noted.  Also, while in June 2012 the Veteran reported occasional panic attacks and was noted to have had some difficulty with short-term memory, the Veteran at that time was assessed as having panic attacks occurring on an infrequent basis and mild memory loss; there has never been any panic attacks more frequently than once a week or impairment of short- and long-term memory to the level of retention of only highly learned material and forgetting to complete tasks.  Furthermore, the Veteran's PTSD has never been noted to interfere with daily activities, inappropriate behavior on examination has not been noted, and the Veteran has consistently been fully oriented.

On June 2011 VA examination, the examiner concluded that there was reduced reliability and productivity due to PTSD, and occupational and social impairment, with reduced reliability and productivity, due to symptoms of a certain nature and severity, are criteria for a 50 percent rating under DC 9411.  However, neither the examiner's findings on that examination, nor the findings reflected in the medical record generally, reflect such symptoms of the nature and severity of those contained in the criteria for a 50 percent rating.  On mental status examination in June 2011, it was noted that the Veteran had no impairment of thought process or communication, no inappropriate behavior, and no suicidal or homicidal thoughts or intent, no memory loss or impairment or any obsessive ritualistic behavior that interfered with routine activities, no irrelevant, illogical or obscure speech patterns, and no panic attacks; rather, there was noted to be daily, mild to moderate depression with social withdrawal, and daily mild anxiety that manifested by irritability.  Also, the examiner at that time opined that the Veteran's PTSD symptoms, while impairing quality of life, did not impair function.

The Veteran has consistently reported social isolation and avoiding other people, such as having no friends or being choosy with friends, not maintaining friendships due to his irritability and angering easily, and not socializing; his social functioning has been noted to be impaired, and he has been noted to be socially withdrawn.  Also, the Veteran has consistently reported problems with anger and irritability, including difficulty controlling his anger and explosive outbursts; he reported in June 2010 that he had blown up at his neighbor recently, and in June 2012 he reported being verbally aggressive towards his wife due to his temper and feeling guilty afterwards.  Under DC 9411, difficulty in establishing and maintaining effective work and social relationships is a symptom listed in the criteria for a 50 percent rating, and impaired impulse control (such as unprovoked irritability with periods of violence) is a symptom listed in the criteria for a 70 percent rating.

However, given the totality of the Veteran's symptoms and overall disability picture reflected in the record as discussed above, even considering these manifestations, the Veteran's PTSD more closely approximates the criteria for a 30 percent rating than those for a 50 percent or higher rating.  While the Veteran has consistently reported not socializing or having many friends, social isolation, and avoiding other people, social impairment due to symptoms of the nature and severity of the Veteran's is explicitly contemplated in the criteria for a 30 percent rating under DC 9411; the Board does not find such isolation or social impairment to be of such severity that his PTSD would approximate the criteria for a 50 percent rating.  Also, given the evidence, the Veteran's symptoms of irritability and anger are consistent with the severity and nature of the criteria for a 30 percent rating under DC 9411, which include depressed mood, anxiety, suspiciousness, occasional panic attacks, and chronic sleep impairment.  Furthermore, the Veteran's problems with anger and irritability have not been noted to be of the severity of impaired impulse control such as unprovoked irritability with periods of violence; on June 2010 VA examination, while the Veteran reported that he had anger problems, was easily angered, and had blown up at his neighbor recently, he denied physical aggression.  

Also, the Veteran has reported suicidal ideation intermittently during the period in question.  In May 2009, the Veteran reported that there had been an incident where he thought of getting his gun when having a fight with his wife, and reported in September 2009 that he had almost killed himself with a gun, although he denied current suicidal ideation.  Also, in June 2010, he again reported experiencing ideation on that previous occasion, but not planning to kill himself, although he reported that if he became suicidal again he would shoot himself.  He again reported the incident of considering suicide at one point with a gun during his March 2012 Board hearing and, during his June 2012 VA examination, while denying current thoughts of suicide, he again reported last briefly thinking about it five years prior.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation are some of the criteria for a 70 percent rating for PTSD.  However, while the Veteran has consistently reported an incident prior to the effective date of service connection for PTSD, where he experienced suicidal ideation and thoughts of suicide with a gun, the record does not reflect that the Veteran's PTSD has since September 22, 2009, been characterized by such impairment so as to warrant a rating higher than 30 percent.  He was noted to have had no suicidal ideation in September 2009 and June 2012, in September 2009 he denied prior rehearsals, gestures or attempts of suicide, and in June 2011 it was noted that the Veteran had no history of suicide attempts.  Also, as discussed above, the record reflects that the Veteran's occupational and functional impairment has been primarily manifested by such symptoms as depression, anxiety, anger, irritability, insomnia, and social avoidance; there has not been symptomatology of the nature and severity of suicidal ideation resulting in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

Furthermore, the Veteran's assigned GAF scores during the appeal period have ranged from as high as 62 to as low as 46.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 (2011); see also the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

As noted above, the record in this case does not reflect symptoms of the severity and nature of suicidal ideation, severe obsessional rituals, flat affect, or circumstantial speech.  Also, the medical evidence reflects that the Veteran has generally functioned pretty well and has some meaningful interpersonal relationships and, to the extent that the Veteran's PTSD has been manifested by impairment in social and occupational functioning, occasional panic attacks, conflicts with others, depressed mood, and insomnia, such manifestations, as discussed above, have been considered and are found to be contemplated in the Veteran's current rating of 30 percent.

Moreover, in this case, the Veteran's assigned GAF scores of 50 or lower have been from a VA social worker and a VA clinical nurse specialist, while his assigned GAF scores of 54 to 62 have been from VA psychiatrists and psychologists; as the psychologists and psychiatrists are mental health specialists with medical expertise and education in mental health, the Board finds that the higher assigned GAF scores of such psychiatrists and psychologists are more probative than those of the social worker and clinical nurse specialist.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (when reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another). 

Finally, this case does not warrant referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The assigned rating of 30 percent reflects that the Veteran's disability is productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.  As noted above, since the September 22, 2009, effective date of service connection, the Veteran's PTSD has been manifested primarily by depression, anxiety, anger, irritability, insomnia with nightmares, hypervigilance, intrusive thoughts and memories, occasional panic attacks, social avoidance, and some difficulty with short term memory.  Such manifestations are adequately contemplated in the criteria for a 30 percent rating under DC 9411, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

In addition, while the June 2012 VA examiner noted that the Veteran retained the cognitive and emotional capacity to sustain work tasks, but had a history and showed chronic symptoms of avoidance and irritability due to PTSD, which implied he would do best in settings in which he had limited contact with the public and loose supervision, the record reflects that the Veteran has not required frequent hospitalizations, and there is no indication of marked interference with employment due to his PTSD.

In sum, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.
Thus, the criteria for a rating in excess of 30 percent for PTSD have not been approximated at any time since the September 22, 2009, effective date of service connection.  Accordingly, there is no basis for staged rating of the Veteran's PTSD pursuant to Fenderson, and a higher rating than 30 percent must be denied.  As the preponderance of the evidence is against assignment of a higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


